
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.26

AMENDMENT
TO
TYCO INTERNATIONAL LTD.
2004 STOCK AND INCENTIVE PLAN


        The Tyco International Ltd. 2004 Stock and Incentive Plan (the "Stock
and Incentive Plan") is hereby amended, effective as of October 1, 2004, to
clarify the rules applicable to the award of Annual Performance Bonuses.

1.The definition of "Performance Measure" under Article II of the Stock and
Incentive Plan is amended by deleting clause (g) thereof and adding the
following in place thereof:

(g)    Earnings before interest and taxes;

2.Article II of the Stock and Incentive Plan is further amended by adding the
following definition thereto:

"Maximum Amount" means the maximum amount that will be paid to a Reporting
Person as an Annual Performance Bonus.

3.Paragraph (i) of subsection (c) of Section 4.4 of the Stock and Incentive Plan
is amended to read as follows:

(i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing the Performance Measures that will
apply to that Performance Cycle and the Maximum Amount payable to each
Participant. The Committee will also set forth the minimum level of performance,
based on objective factors, that must be attained during the Performance Cycle
before any Annual Performance Bonus will be paid and, if applicable, the
percentage of the Maximum Amount will become payable upon attainment of various
levels of performance that equal or exceed the minimum required level.

4.Subsection (g) of Section 4.4 of the Stock and Incentive Plan is amended to
read as follows:

(g)Acceleration.    Each Participant who has been granted an Annual Performance
Bonus that is outstanding as of the date of a Change in Control will be deemed
to have achieved a level of performance, as of the date of Change in Control,
that would cause the Participant's Maximum Amount to become payable.

1

--------------------------------------------------------------------------------







QuickLinks


AMENDMENT TO TYCO INTERNATIONAL LTD. 2004 STOCK AND INCENTIVE PLAN
